Exhibit 10.7

THE HOWARD HUGHES CORPORATION

RESTRICTED STOCK AGREEMENT

WHEREAS,  <EMPLOYEE> (the “Grantee”) is an employee of The Howard Hughes
Corporation (and its successors, the “Company”);

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) on February 23, 2017;

WHEREAS, the date of grant is February 23, 2017 (“Date of Grant”); and

WHEREAS, pursuant to The Howard Hughes Corporation Amended and Restated 2010
Incentive Plan (the “Plan”), and subject to the terms and conditions thereof and
the terms and conditions of this agreement (this “Agreement”), the Company has
granted to Grantee as of the Date of Grant the right to receive <XXX> shares of
common stock of the Company (the “Restricted Shares”).

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

1.         Rights of Grantee.  The Restricted Shares subject to this grant shall
be fully paid and nonassessable and shall be either: (i) represented by
certificates held in custody by the Company until all restrictions thereon have
lapsed, together with a stock power or powers executed by Grantee in whose name
such certificates are registered, endorsed in blank and covering such Restricted
Shares; or (ii) held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Shares, and
endorsed with an appropriate legend referring to the restrictions hereinafter
set forth.  Grantee shall have the right to vote the Restricted Shares.  Upon
vesting of the Restricted Shares hereunder, the Grantee: (x) shall receive cash
dividends or cash distributions, if any, paid or made by the Company with
respect to common shares after the Date of Grant and prior to the vesting of the
Restricted Stock; and (y) shall receive any additional Restricted Shares that
Grantee may become entitled to receive by virtue of a Restricted Share dividend,
a merger or reorganization in which the Company is the surviving corporation or
any other change in the capital structure of the Company.

2.         Restrictions on Transfer of Restricted Shares.  The Restricted Shares
subject to this grant may not be assigned, exchanged, pledged, sold, transferred
or otherwise disposed of by Grantee, except to the Company, until the Restricted
Shares have become nonforfeitable in accordance with Sections 3,  4 and 5
hereof.  The Grantee’s rights with respect to such purported transfer in
violation of the provisions of this Section 2 of this Agreement shall be null
and void, and the purported transferee shall obtain no rights with respect to
such Restricted Shares.

3.         Vesting of Restricted Shares.  Subject to the terms and conditions of
Sections  4 and 5 of this Agreement, the Restricted Shares covered by this
Agreement shall vest in accordance with the vesting schedule based on the total
shareholder return as set forth on Exhibit A (the “Performance-based Vesting
Component”).  Notwithstanding anything to the contrary set forth in this
Agreement, in the event that Grantee’s employment relationship with the Company
or a Subsidiary is involuntarily terminated by the Company or a Subsidiary for
any reason, except for cause, and Grantee has been employed by the Company or a
Subsidiary continuously for a period of at least forty-eight (48) months from
December 31, 2016, then a percentage of the Performance-based Vesting Component
shall become nonforfeitable on December 31, 2021 based on the total shareholder
return from the Date of Grant to the date of termination in accordance with the
schedule set forth on Exhibit A.





 

--------------------------------------------------------------------------------

 



4.         Forfeiture of Awards.  Except to the extent Grantee’s rights to
receive the Restricted Shares (and any dividends declared thereunder) covered by
this Agreement have become nonforfeitable pursuant to Section 3 of this
Agreement, Grantee’s rights to receive the Restricted Shares covered by this
Agreement shall be forfeited automatically and without further notice on the
date that Grantee ceases to be an employee of the Company or a Subsidiary.

5.         Death or Disability.  Notwithstanding Sections 3 and 4 of this
Agreement, if the Grantee dies or suffers a Permanently Disability (as defined
below) before the vesting of the Performance-based Vesting Component, then the
entire Performance-based Vesting Component shall vest and become
nonforfeitable.  “Permanent Disability” means, unless otherwise provided by the
Compensation Committee (talking into account the requirements of Section 409A of
the Code, if applicable), the inability of an employee to perform the material
duties of his or her employment by reason of a medically determinable physical
or mental impairment that can be expected to result in death or that has lasted
or is expected to last for a continuous period of at least twelve (12) months,
as determined by a duly licensed physician selected by the Committee.

6.         Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided,
 however, that notwithstanding any other provision of this Agreement, the
Company shall not be obligated to issue any of the Restricted Shares covered by
this Agreement if the issuance thereof would result in violation of any such
law.

7.         Compliance with Section 409A of the Code.  To the extent applicable,
it is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of Section
409A(a)(1) of the Code do not apply to Grantee.  This Agreement and the Plan
shall be administered in a manner consistent with this intent.  Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

8.         Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided,  however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent; further,  provided,
that Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank Act.

9.         Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

10.       Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan.  The Compensation Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein or in the plan, have the right to determine any questions which arise in
connection with the grant of Restricted Shares.





2

--------------------------------------------------------------------------------

 



11.       Successors and Assigns.  Without limiting Section ‎2 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.

12.       Governing Law.  This Agreement is made under, and shall be construed
in accordance with, the internal substantive laws of the State of Delaware
without giving effect to the principles of conflict of laws thereof.

 

[Remainder of Page Intentionally Left Blank, Signature Page to Follow]

 





3

--------------------------------------------------------------------------------

 



Executed in the name and on behalf of the Company, as of the 23rd day of
February, 2017.

 

THE HOWARD HUGHES CORPORATION

 

    

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

David R. Weinreb

 

 

 

 

 

 

Title:

Chief Executive Officer

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

 

 

 

 

 

 

Employee (Grantee)

 

 

 

 

 

Date:

 

 

 

 



4

--------------------------------------------------------------------------------

 



EXHIBIT A

PERFORMANCE-BASED VESTING SCHEDULE

 

 

 

 

 

 

Cumulative Compounded
Annual Total Shareholder Return

    

Stock Price End

    

Vesting %

0.00% to 10.99%

 

$192.51 or below

 

0%

 

 

 

 

 

11.00% to 11.99%

 

$192.52

 

30%

 

 

 

 

 

12.00% to 12.99%

 

$201.35

 

60%

 

 

 

 

 

13.00% to 13.99%

 

$210.50

 

90%

 

 

 

 

 

14.00% to 14.99%

 

$219.98

 

120%

 

 

 

 

 

15.00% +

 

$229.80 +

 

150%

 

The Performance-based Vesting Component of the Award shall vest on December 31,
2021, according to the schedule above; provided, that the Company achieves the
corresponding cumulative compounded annual total shareholder return (“TSR”)
target.  $114.25, the volume weighted average share price of the Company for the
last 30 trading days of 2016, shall be used as the beginning price for the
purpose of calculating TSR.  The ending price for the purpose of calculating TSR
shall be the volume weighted average share price of the Company for the last 30
trading days of 2021.  A TSR target is deemed satisfied if the TSR (calculated
as described above) meets or exceeds such target.  If the “Stock Price End”
amount is higher than the threshold “Stock Price End” amount, but less than the
“Stock Price End” amount for the next highest threshold, then, in this instance,
the percentage of the award that vests shall be interpolated between the two
thresholds.  For example, if your award was for 1,000 shares and on December 31,
2021 the “Stock Price End” was $224.89 (i.e. mid-way between $219.98 and
$229.80), then, in this instance, you would be entitled to 1,350 fully vested
shares of HHC Common Stock (135% of 1,000 shares). Share price shall be based on
the daily closing price of the Company’s common stock as reported in the
consolidated transaction reporting system and shall be rounded to the nearest
whole cent.

The Compensation Committee may make adjustments to the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events, including without limitation, stock splits, stock dividends, spinoffs or
other similar events, or as a result of changes in applicable laws, regulations
or accounting principles, to prevent dilution or enlargement of the benefits or
increase in intended benefits or potential intended benefits provided by an
Award; provided, that such adjustments shall be consistent with the requirements
of Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)
with regard to Awards subject to Section 162(m) of the Code.

The term “Award” shall have the meaning set forth in The Howard Hughes
Corporation 2010 Amended and Restated Incentive Plan.  All other capitalized
terms used herein without definition shall have the meanings assigned to them in
the Restricted Stock Agreement to which this Exhibit A is attached.

 

A-1

--------------------------------------------------------------------------------